Exhibit 10.10

[Conformed copy of Severance Agreement with Simon M.C. Sherwood]

SEVERANCE AGREEMENT

THIS AGREEMENT, dated December 1, 2006, is made by and between ORIENT-EXPRESS
HOTELS LTD., a Bermuda company (the “Company”), and Simon M.C. Sherwood (the
“Executive”).

RECITALS

A.  The Executive is employed by the Company or a subsidiary of the Company and
is appointed by the Company as its President and Chief Executive Officer; and

B.  The Company considers it essential to the best interests of its shareholders
to foster the continued employment of key management personnel; and

C.  The Company’s Board of Directors recognizes that, as is the case with many
publicly held corporations, the possibility of a change in control with respect
to the Company exists and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of senior management personnel to the detriment of the Company and
its shareholders; and

D.  The Company’s Board of Directors has determined that appropriate steps
should be taken to reinforce and encourage the loyalty and continued attention
and dedication of the Company’s senior management, including the Executive, to
their assigned duties without distraction in the face of potentially disturbing
circumstances arising from the possibility of a change in control with respect
to the Company.

NOW, THEREFORE, the Company and the Executive hereby agree as follows:


SECTION 1.          DEFINED TERMS.  CAPITALIZED TERMS ARE DEFINED IN SECTION 11.


SECTION 2.          TERM OF AGREEMENT.  THIS AGREEMENT SHALL COMMENCE AS OF THE
DATE FIRST WRITTEN ABOVE (THE “EFFECTIVE DATE”) AND SHALL CONTINUE IN EFFECT
THROUGH THE THIRD ANNIVERSARY OF THE EFFECTIVE DATE; PROVIDED, HOWEVER, THAT
THEREAFTER, THE TERM SHALL AUTOMATICALLY BE EXTENDED FOR ADDITIONAL ONE-YEAR
PERIODS, UNLESS, NOT LATER THAN 90 DAYS PRIOR TO THE THIRD ANNIVERSARY OR ANY
ANNIVERSARY THEREAFTER, AS APPLICABLE, THE COMPANY OR THE EXECUTIVE SHALL HAVE
GIVEN NOTICE TO THE OTHER PARTY OF ITS OR HIS ELECTION NOT TO EXTEND THE TERM
HEREOF.


SECTION 3.          COMPANY’S COVENANTS.  IN ORDER TO INDUCE THE EXECUTIVE TO
REMAIN IN THE EMPLOY OF THE COMPANY OR A SUBSIDIARY OF THE COMPANY, THE COMPANY
AGREES, UNDER THE CONDITIONS DESCRIBED HEREIN, TO PAY THE EXECUTIVE THE
SEVERANCE PAYMENT SET FORTH IN SECTION 4. NO SEVERANCE PAYMENT SHALL BE PAYABLE
UNDER THIS AGREEMENT, UNLESS DURING THE TERM OF THIS AGREEMENT THERE SHALL HAVE
BEEN A TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR A
SUBSIDIARY OF THE COMPANY FOLLOWING A CHANGE IN CONTROL UNDER SECTION 4 HEREOF.
THIS AGREEMENT SHALL NOT BE CONSTRUED AS CREATING AN EXPRESS OR IMPLIED CONTRACT
OF EMPLOYMENT AND, EXCEPT AS OTHERWISE AGREED IN WRITING BETWEEN THE EXECUTIVE
AND THE COMPANY OR A SUBSIDIARY OF THE COMPANY, THE EXECUTIVE SHALL NOT HAVE ANY
RIGHT TO BE RETAINED IN THE EMPLOY OF THE COMPANY OR A SUBSIDIARY OF THE
COMPANY.

1


--------------------------------------------------------------------------------



SECTION 4.          SEVERANCE PAYMENT.


(A)       SEVERANCE PAYMENT FOLLOWING CHANGE IN CONTROL.  IF DURING THE TERM OF
THIS AGREEMENT (I) A CHANGE IN CONTROL OCCURS AND (II) THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED FOR ANY REASON WITHIN ONE YEAR FOLLOWING SUCH CHANGE IN
CONTROL BY THE COMPANY OR A SUBSIDIARY OF THE COMPANY OR BY THE EXECUTIVE, THEN,
IN ANY SUCH CASE, THE COMPANY SHALL PAY THE EXECUTIVE A LUMP SUM SEVERANCE
PAYMENT (THE “SEVERANCE PAYMENT”), IN CASH, EQUAL TO TWO TIMES THE SUM OF (X)
THE EXECUTIVE’S ANNUAL BASE SALARY AS IN EFFECT IMMEDIATELY PRIOR TO THE
EFFECTIVE DATE OF THE TERMINATION, AND (Y) THE MOST RECENT ANNUAL BONUS PAYMENT
MADE TO THE EXECUTIVE.


(B)       TERMINATION OF EMPLOYMENT PRIOR TO CHANGE IN CONTROL.  FOR PURPOSES OF
THIS AGREEMENT, THE EXECUTIVE’S EMPLOYMENT SHALL BE DEEMED TO HAVE BEEN
TERMINATED FOLLOWING A CHANGE IN CONTROL, IF (I) THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY THE COMPANY OR A SUBSIDIARY OF THE COMPANY PRIOR TO A CHANGE IN
CONTROL AND SUCH TERMINATION WAS AT THE REQUEST OR DIRECTION OF A PERSON WHO HAS
ENTERED INTO AN AGREEMENT WITH THE COMPANY THE CONSUMMATION OF WHICH CONSTITUTES
A CHANGE IN CONTROL (AN “ACQUIRING PERSON”), OR (II) THE EXECUTIVE TERMINATES
HIS EMPLOYMENT PRIOR TO A CHANGE IN CONTROL AFTER THE ACQUIRING PERSON HAS
ANNOUNCED TO THE COMPANY ITS INTENTION TO CONSUMMATE A TRANSACTION CONSTITUTING
A CHANGE OF CONTROL.


SECTION 5.          TERMINATION OF EMPLOYMENT AGREEMENT.  NOTWITHSTANDING ANY
PROVISIONS IN THE EMPLOYMENT AGREEMENT OF THE EXECUTIVE WITH THE COMPANY OR A
SUBSIDIARY OF THE COMPANY, AS IN EFFECT ON THE EFFECTIVE DATE (THE “EMPLOYMENT
AGREEMENT”), REGARDING THE RIGHT TO TERMINATE THE EXECUTIVE’S EMPLOYMENT WITHOUT
CAUSE OR ANY OTHER REASON, OR REGARDING THE REQUIRED NOTICE FOR TERMINATION, THE
EXECUTIVE’S EMPLOYMENT MAY ONLY BE TERMINATED BY HIM OR BY THE COMPANY OR A
SUBSIDIARY OF THE COMPANY WITHOUT CAUSE OR ANY OTHER REASON, IF THE PARTY
TERMINATING SHALL GIVE THE OTHER PARTY NOT LESS THAN SIX MONTHS’ PRIOR WRITTEN
NOTICE OF THE DATE OF TERMINATION, WHICH SHALL NOT BE SOONER THAN JUNE 30, 2007,
UNLESS THE TERMINATION OCCURS FOLLOWING A CHANGE IN CONTROL.  THIS SECTION 5
SHALL NOT AFFECT ANY PROVISIONS IN THE EMPLOYMENT AGREEMENT RELATED TO
TERMINATION FOR CAUSE OR ANY OTHER REASON.


SECTION 6.          BINDING AGREEMENT.  THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF AND BE ENFORCEABLE BY THE EXECUTIVE’S PERSONAL OR LEGAL
REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES,
DEVISEES AND LEGATEES. IF THE EXECUTIVE SHALL DIE WHILE ANY AMOUNT WOULD STILL
BE PAYABLE TO THE EXECUTIVE HEREUNDER (OTHER THAN AMOUNTS WHICH, BY THEIR TERMS,
TERMINATE UPON THE DEATH OF THE EXECUTIVE) IF THE EXECUTIVE HAD CONTINUED TO
LIVE, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE PAID IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO THE EXECUTORS, PERSONAL
REPRESENTATIVES OR ADMINISTRATORS OF THE EXECUTIVE’S ESTATE.


SECTION 7.          NOTICES.  FOR THE PURPOSE OF THIS AGREEMENT, NOTICES AND ALL
OTHER COMMUNICATIONS PROVIDED FOR IN THE AGREEMENT SHALL BE IN WRITING AND SHALL
BE DEEMED TO HAVE BEEN DULY GIVEN WHEN (I) SENT BY TELEFAX, (II) HAND DELIVERED,
(III) SENT BY COURIER, OR (IV) MAILED BY REGISTERED MAIL, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID, ADDRESSED, IF TO THE EXECUTIVE, TO THE ADDRESS
INSERTED BELOW THE EXECUTIVE’S SIGNATURE ON THE FINAL PAGE HEREOF AND, IF TO THE
COMPANY, TO THE ADDRESS SET FORTH BELOW, OR TO SUCH OTHER ADDRESS AS EITHER
PARTY MAY HAVE FURNISHED TO THE OTHER IN WRITING IN ACCORDANCE HEREWITH, EXCEPT
THAT NOTICE OF CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON ACTUAL RECEIPT:

2


--------------------------------------------------------------------------------


To the Company:

Orient-Express Hotels Ltd.

c/o Orient-Express Services Ltd.

20 Upper Ground

London SE1 9PF

England

Attention:  Company Secretary

Fax:  +44-(0)20-7805-5908


SECTION 8.          MISCELLANEOUS.


(A)       NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED, WAIVED OR DISCHARGED
UNLESS SUCH WAIVER, MODIFICATION OR DISCHARGE IS AGREED TO IN WRITING AND SIGNED
BY THE EXECUTIVE AND SUCH OFFICER AS MAY BE SPECIFICALLY DESIGNATED BY THE
COMPANY’S BOARD OF DIRECTORS.


(B)       NO WAIVER BY EITHER PARTY HERETO AT ANY TIME OF ANY BREACH BY THE
OTHER PARTY HERETO OF, OR OF ANY LACK OF COMPLIANCE WITH, ANY CONDITION OR
PROVISION OF THIS AGREEMENT TO BE PERFORMED BY SUCH OTHER PARTY SHALL BE DEEMED
A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS AT THE SAME OR AT ANY
PRIOR OR SUBSEQUENT TIME.


(C)       THIS AGREEMENT SUPERSEDES ANY OTHER AGREEMENTS OR REPRESENTATIONS,
ORAL OR OTHERWISE, EXPRESS OR IMPLIED, WITH RESPECT TO THE SUBJECT MATTER HEREOF
WHICH HAVE BEEN MADE BY EITHER PARTY; PROVIDED, HOWEVER, THAT, EXCEPT AS SET
FORTH IN SECTION 5 HEREOF, THIS AGREEMENT SHALL NOT SUPERSEDE, BUT INSTEAD
GOVERN IN ADDITION TO, THE EMPLOYMENT AGREEMENT, AND IN THE EVENT OF A CONFLICT
BETWEEN THE EMPLOYMENT AGREEMENT AND THIS AGREEMENT, THIS AGREEMENT SHALL
GOVERN.


(D)       THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF BERMUDA.


(E)       ANY PAYMENTS PROVIDED FOR HEREUNDER SHALL BE PAID NET OF ANY
APPLICABLE WITHHOLDING REQUIRED UNDER APPLICABLE LAWS.


(F)        THE OBLIGATIONS OF THE COMPANY AND THE EXECUTIVE UNDER THIS AGREEMENT
WHICH BY THEIR NATURE MAY REQUIRE EITHER PARTIAL OR TOTAL PERFORMANCE AFTER THE
EXPIRATION OF THE TERM OF THIS AGREEMENT SHALL SURVIVE SUCH EXPIRATION.


SECTION 9.          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


SECTION 10.        RESOLUTION OF DISPUTES; ARBITRATION.


(A)       ALL CLAIMS BY THE EXECUTIVE FOR BENEFITS UNDER THIS AGREEMENT SHALL BE
DIRECTED TO AND DETERMINED BY THE COMPANY’S BOARD OF DIRECTORS AND SHALL BE IN
WRITING. ANY DENIAL BY THE COMPANY’S BOARD OF DIRECTORS OF A CLAIM FOR PAYMENTS
UNDER THIS AGREEMENT SHALL BE DELIVERED TO THE EXECUTIVE IN WRITING AND SHALL
SET FORTH THE SPECIFIC REASONS FOR THE DENIAL AND THE SPECIFIC PROVISIONS OF
THIS AGREEMENT RELIED UPON. THE COMPANY’S BOARD OF DIRECTORS SHALL AFFORD A
REASONABLE OPPORTUNITY TO THE EXECUTIVE FOR A REVIEW OF THE DECISION DENYING A
CLAIM AND SHALL FURTHER ALLOW THE EXECUTIVE TO APPEAL TO THE COMPANY’S BOARD OF

3


--------------------------------------------------------------------------------



DIRECTORS A DECISION OF THE COMPANY’S BOARD OF DIRECTORS WITHIN SIXTY (60) DAYS
AFTER NOTIFICATION BY THE COMPANY’S BOARD OF DIRECTORS THAT THE EXECUTIVE’S
CLAIM HAS BEEN DENIED.


(B)       ANY FURTHER DISPUTE OR CONTROVERSY ARISING UNDER OR IN CONNECTION WITH
THIS AGREEMENT SHALL BE SETTLED EXCLUSIVELY BY ARBITRATION BEFORE THE AMERICAN
ARBITRATION ASSOCIATION IN NEW YORK, NEW YORK IN ACCORDANCE WITH ITS COMMERCIAL
ARBITRATION RULES AS IN EFFECT AT THE TIME WHEN THE DISPUTE OR CONTROVERSY
ARISES.  JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT HAVING
JURISDICTION. NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY,
THE EXECUTIVE SHALL BE ENTITLED TO SEEK SPECIFIC PERFORMANCE OF THE EXECUTIVE’S
RIGHT TO BE PAID UNTIL THE EFFECTIVE DATE OF THE TERMINATION OF HIS EMPLOYMENT
DURING THE PENDENCY OF ANY DISPUTE OR CONTROVERSY ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT.


SECTION 11.        DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE MEANINGS INDICATED BELOW:


(A)       “AFFILIATE” SHALL HAVE THE MEANING SET FORTH IN RULE 12B-2 PROMULGATED
UNDER SECTION 12 OF THE EXCHANGE ACT.


(B)       “ACQUIRING PERSON” SHALL HAVE THE MEANING SET FORTH IN SECTION 4
HEREOF.


(C)       FOR PURPOSES OF THIS AGREEMENT, “CHANGE IN CONTROL” MEANS ANY OF THE
FOLLOWING EVENTS:

(i)  any “person” (as that term is defined for the purposes of Section 13(d) or
14(d) of the Exchange Act) shall directly or indirectly acquire more than 40% of
the voting shares of the Company then outstanding and then entitled to vote
generally in the election of directors of the Company; or

(ii) individuals who, on the date of entering into this Agreement, constitute
the Company’s Board of Directors (or the successors of such individuals
nominated by such Board of Directors or a committee thereof on which such
individuals or their successors constitute a majority) shall cease to constitute
a majority of the Company’s Board of Directors; or

(iii) the Company amalgamates, merges or consolidates with or into any other
corporation, without the approval of its Board of Directors constituted as
provided in clause (ii) above; or

(iv) the Company sells, leases, exchanges or otherwise disposes of all or
substantially all of its assets and business without the approval of its Board
of Directors constituted as provided in clause (ii) above.


(D)       “COMPANY” SHALL MEAN ORIENT-EXPRESS HOTELS LTD., AND, EXCEPT IN
DETERMINING UNDER SECTION 11(C) HEREOF WHETHER OR NOT ANY CHANGE IN CONTROL OF
THE COMPANY HAS OCCURRED, SHALL INCLUDE ANY SUCCESSOR TO ITS BUSINESS AND/OR
ASSETS WHICH ASSUMES AND AGREES TO PERFORM THIS AGREEMENT BY OPERATION OF LAW,
OR OTHERWISE.


(E)       “EFFECTIVE DATE” SHALL HAVE THE MEANING SET FORTH IN SECTION 2 HEREOF.


(F)        “EMPLOYMENT AGREEMENT” SHALL HAVE THE MEANING SET FORTH IN SECTION 5
HEREOF.

4


--------------------------------------------------------------------------------



(G)       “EXCHANGE ACT” SHALL MEAN THE U.S. SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED FROM TIME TO TIME.


(H)       “EXECUTIVE” SHALL MEAN THE INDIVIDUAL NAMED IN THE FIRST PARAGRAPH OF
THIS AGREEMENT.


(I)        “PERSON” SHALL HAVE THE MEANING GIVEN IN SECTION 3(A)(9) OF THE
EXCHANGE ACT, AS MODIFIED AND USED IN SECTIONS 13(D) AND 14(D) THEREOF, EXCEPT
THAT SUCH TERM SHALL NOT INCLUDE (I) THE COMPANY OR ANY OF ITS SUBSIDIARIES,
(II) A TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT
PLAN OF THE COMPANY OR ANY OF ITS AFFILIATES, (III) AN UNDERWRITER TEMPORARILY
HOLDING SECURITIES PURSUANT TO AN OFFERING OF SUCH SECURITIES, OR (IV) A
CORPORATION OWNED, DIRECTLY OR INDIRECTLY, BY THE SHAREHOLDERS OF THE COMPANY IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF STOCK OF THE COMPANY.


(J)        “SEVERANCE PAYMENT” SHALL HAVE THE MEANING SET FORTH IN SECTION 4
HEREOF.

ORIENT-EXPRESS HOTELS LTD.

 

 

 

 

 

 

By:

/s/ Edwin S. Hetherington

 

 

 

Name:

Edwin S. Hetherington

 

 

Title:

Vice President, General Counsel
and Secretary

 

 

 

 

 

 

 

/s/ Simon M.C. Sherwood

 

 

 

Name: Simon M.C. Sherwood

 

 

Address:

 

 

 

 

 

 

[home address]

 

 

 

 

 

 

 

 

 

 

 

5


--------------------------------------------------------------------------------